Citation Nr: 1207216	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  08-39 035	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for ulcers.

2.  Entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, depression, schizophrenia, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to April 1985.

This appeal to the Board of Veterans' Appeals (Board) is from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  During the pendency of this appeal, the RO in Indianapolis, Indiana, assumed jurisdiction, and that office certified the appeal to the Board.

The Board remanded the claims in March 2011 to reschedule a hearing at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  This hearing initially had been scheduled for February 15, 2011, and the Veteran had failed to appear for the proceeding.  She had provided good cause for failing to appear, however, citing her then contemporaneous hospitalization at the VA Medical Center (VAMC) in Chicago, Illinois, for treatment of her unstable Type I Diabetes and pulmonary issues.

On remand, her hearing was rescheduled for October 4, 2011.  But on the day of the hearing, she cancelled it and withdrew her hearing request entirely.  38 C.F.R. § 20.704(e) (2011).  She also indicated she would be mailing additional medical evidence to the Board at a later date that she felt was very vital to her claim.  She did not specify whether this additional medical evidence concerned her claim for ulcers or a psychiatric disorder, or both, or just how long she would need to submit this additional medical evidence, and the cover letter from her representative only indicates she would mail this medical evidence in as soon as possible.  It has now been more than 3 months since she indicated this, and the Board has not received any additional medical evidence from her or been told this additional evidence is still forthcoming.  Her representative also did not refer to this evidence in the post-remand brief since submitted on her behalf in January 2012.

The Board therefore is proceeding with the adjudication of the claim for service connection for an acquired psychiatric disorder based on the existing evidence in the file.  However, the claim for service connection for ulcers requires still further development before being decided on appeal, so the Board instead is again remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat while on active duty in the military, and none of her alleged stressors involves fear of hostile military or terrorist activity.

2.  There is no probative evidence corroborating her account of being physically assaulted in service, and medical personnel have not diagnosed her with PTSD.

3.  The preponderance of the evidence indicates her acquired psychiatric disorder is unrelated to her military service.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder - irrespective of the specific diagnosis, was not incurred in or aggravated by her military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3. 309, 3.384 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a "downstream" disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court could conclude generally that a specific type of error is more likely to prejudice an appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id. 

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless). 

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 2007, so prior to initially adjudicating her claim for service connection in February 2008, hence, in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  The letter informed her of the evidence required to substantiate this claim and of her and VA's respective responsibilities in obtaining this supporting evidence.  

As at least partial cause of her mental illness, the Veteran claims she was subjected to physical abuse in service.  An August 2001 VA progress note indicates she answered in the affirmative regarding whether she was a victim of military sexual trauma (MST).  However, she has never made any such allegation during the course of this appeal, and the only mention of sexual abuse in her treatment records concerns that she unfortunately experienced during her childhood, so well before her military service.


Generally, a stressor cannot be established as having occurred merely by 
after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996).  Because, however, of the inherently personal nature of sexual abuse, including shame often associated with it, it is not unusual for there to be an absence of service records documenting the incidents the Veteran has alleged; therefore, evidence from sources other than the Veteran's records may corroborate an account of a stressor incident.  See Patton v. West, 12 Vet. App. 272, 277 (1999); YR v. West, 11 Vet. App. 393, 398-99 (1998).

Examples of such evidence include, but are not limited to:  records from law enforcement authorities, mental health counseling centers, hospitals or physicians; and statements from family members, roommates, fellow service members, or clergy.  See 38 C.F.R. § 3.304(f)(5) (The recent amendments to the PTSD regulation, contained in 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010), redesignates former paragraph (f)(4) as (f)(5), governing PTSD claims based on 
in-service personal assault).

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it received to an appropriate mental health care professional for an opinion as to whether it indicates that a personal assault occurred.  Id.  So there is an exception to the Moreau rule in this circumstance.


In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court pointed out that VA has established special procedures for evidentiary development of claims for PTSD based on personal assault.  The Court advised that the portions of the VA Adjudication Procedure Manual M21-1, Part III, paragraph 5.14c, provided "guidance on the types of evidence that may serve as 'credible supporting evidence' for establishing service connection of PTSD which allegedly was precipitated by a personal assault during military service." 

Manual M21-1 lists evidence that might indicate such a stressor such as lay statements describing episodes of depression; panic attacks or anxiety but no identifiable reasons for the episodes; visits to medical clinics without a specific ailment; evidence of substance abuse; and increased disregard for military or civilian authority.  The Manual also lists behaviors such as requests for change of military occupational specialty (MOS) or duty assignment, increased use or abuse of leave, changes in performance and performance evaluations, increased use of over-the-counter medications, unexplained economic or social behavior changes, and breakup of a primary relationship as possibly indicative of a personal assault, provided that such changes occurred at the time of the incident.  The Court has also held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272. 

Also, in cases specifically involving claimed personal or sexual assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See, too, 38 C.F.R. § 3.102.  See also YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996), that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in-service stressor, does not apply to PTSD claims based on personal/sexual assault. 

As such, VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See, e.g., Bradford v. Nicholson, 20 Vet. App. 200 (2006). 

It further deserves reiterating that, effective July 13, 2010, so during the pendency of this appeal, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances the evidentiary standards for establishing the occurrence of an 
in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These revised regulations apply in cases, as here, which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (codified as amended at the revised 38 C.F.R. § 3.304(f)(3)).  VA amended its rules for adjudicating disability compensation claims for PTSD contained at 38 C.F.R. § 3.304(f) to relax the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of claims that VA will accept through credible lay testimony, alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.

Significantly, however, these most recent changes to § 3.304 do not affect PTSD claims predicated on a PTSD diagnosis in service (see subpart (f)(1)), combat service (subpart (f)(2)), prisoner-of-war (POW) status (subpart (f)(4)), or personal/sexual assault (subpart (f)(5)) because these other type claims already have their own special provisions and exceptions in these other subparts.


In February 2008, the Veteran was provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Trauma.  She related physical abuse from drill instructors during basic training.  However, she has never provided any information that would allow for a search of service department records, and her service personnel records (SPRs) and service treatment records (STRs) do not indicate any such physical abuse or contain suggestion of it that would warrant further development of her claim in this regard.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of this claim that is obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained her STRs, SPRs, VA treatment records, private treatment records, and any relevant lay statements.  

She has not been afforded a VA compensation examination because resolution of her claim does not turn on whether she has these alleged conditions, instead, on whether the stressors she asserts caused her psychiatric disorders actually occurred, which is a factual, not medical, determination.  In the certain instances mentioned, after-the-fact medical nexus evidence to establish the required linkage between the claimed in-service trauma and the later diagnoses of PTSD and other psychiatric disorders can establish the requisite connection between these diagnoses and her military service.  See 38 C.F.R. § 3.304(f)(2), (f)(4), and (f)(5).  See again also YR v. West, 11 Vet. App. 393, 399 (1998) and Patton v. West, 12 Vet. App. 272, 279-280 (1999).  But as will be discussed below, during her initial treatment and diagnosis of her psychiatric disorders during the mid-to late-1990s, she only related traumatic events that had occurred prior to her military service, not during it.

Moreover, as also will be explained, her alleged stressors also do not involve fear of hostile military or terrorist activity of the type contemplated by even the most recent revisions to subpart (f)(3) of 38 C.F.R. § 3.304 that took effect on July 13, 2010, and also create an exception to this general rule and permit affirmation of an alleged in-service stressor with after-the-fact medical nexus evidence.

The net result of all of this is that a VA compensation examination in this circumstance is not needed to fairly adjudicate this claim because, even if scheduled, the designated examiner necessarily would have to rely on events during the Veteran's service that have not been confirmed to actually have occurred, and contradict her earlier statements to medical personnel relating a past medical history that she only had experienced traumatic events prior to service, not during, albeit on several occasions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

The Board is therefore satisfied that VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The Veteran attributes her mental illness to several traumatic and, therefore, stressful events during her service.  But for the reasons and bases set forth below, the Board finds that the preponderance of the evidence is against her claim, so unfortunately it must be denied.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, service connection requires:  (1) establishing the Veteran has the claimed disability or at least has since the filing of the claim; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) generally speaking, medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 


A psychosis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  In June 1998, it was noted the Veteran had bipolar disorder with severe psychotic features.  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).

Service connection for PTSD requires:  [1] a current medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., the DSM-IV, presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor), [2] credible supporting evidence that the claimed in-service stressor(s) actually occurred, and [3] medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f).

The Veteran has not been diagnosed with PTSD by medical personnel.  Since 1995, she has been diagnosed with bipolar disorder, psychotic features, depression, anxiety, and personality disorders.  A past medical history of PTSD was related in an August 2001 VA progress note but, again, no medical personnel have diagnosed the Veteran with PTSD.  So resolution of this appeal ultimately turns on whether there also is the required confirmation of a traumatic event, i.e., stressor, during her military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico  v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  And, unfortunately, it is in this equally critical respect that her claim fails. 

The Veteran maintains that physical and verbal abuse from her drill instructors in service caused her to vent by abusing alcohol as a coping mechanism and to mask her symptoms, and that the abuse eventually led to her psychiatric disorders.  She says she was treated shortly before separating from service and that she has continued to experience the same psychiatric-related symptoms during the many years since service.

In adjudicating a claim for PTSD, the evidence necessary to establish the occurrence of a stressor during service varies, in part, depending on whether the Veteran "engaged in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through military citation or other appropriate evidence that a Veteran engaged in combat with the enemy, and the claimed stressors are related to combat, the Veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence of their actual occurrence, provided the testimony is found to be satisfactory, e.g., credible and "consistent with the circumstances, conditions, or hardships of such service."  In such cases, no further developmental or corroborative evidence is necessary.  38 C.F.R. § 3.304(f)(2).  See also more generally 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d). 

In this particular case at hand, though, no evidence shows, nor has the Veteran alleged, that she engaged in combat with an enemy force while on active duty.  She served entirely during peacetime, from September 1981 to April 1985, and she was not awarded any medal, commendation, or other award typically associated with valor or heroism shown while engaged in combat with an enemy force.  See VAOPGCPREC 12-99 (October 18, 1999).


Where, as here, a determination is made that the Veteran has not shown she "engaged in combat with the enemy," or that the claimed stressor is not related to combat, her lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other corroborative evidence that substantiates or verifies her testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD generally does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen, 10 Vet. App. at 142.  Generally, a stressor cannot be established as having occurred merely by after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

There are exceptions to this general rule, however, albeit only in specifically defined situations and circumstances, and none of which apply to this particular appeal.  Notably, VA has amended its rules for adjudicating disability compensation claims for PTSD, in new subpart (f)(3), to liberalize the evidentiary standard for establishing the required in-service stressor in certain cases.  See 75 Fed. Reg. 39,843 (July 13, 2010).  The new regulation is effective for claims pending as of July 13, 2010.  See 75 Fed. Reg. 39,843 (July 13, 2010) (announcing final rule, incorrectly listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective date to July 13, 2010). 

This new version of subpart (f)(3) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  Specifically, this regulatory revision now requires that the following be demonstrated to establish service connection for PTSD:  1) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; 2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and 3) the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); see also 75 Fed. Reg. 39,843 (July 13, 2010). 

In a precedent case since issued, National Organization of Veterans' Advocates, Inc. v. Shinseki, Nos. 2010-7136, -7139, -7142, 2011-7041 (Fed. Cir. Jan. 20, 2012), the Federal Circuit reviewed the regulation under the framework provided in Chevron U.S.A. Inc. v. Natural Resources Defense Council, Inc., 467 U.S. 837 (1984), noting that if "Congress has not directly addressed the precise question at issue," the Court must determine if the Secretary's regulation is "based on a permissible construction of the statute."  Id. at 843.  The regulation will stand unless it is "arbitrary or capricious in substance, or manifestly contrary to the statute."  United States v. Mead Corp., 533 U.S. 218, 227 (2001).  In denying the petition challenging this new version of 38 C.F.R. § 3.304(f)(3), the Federal Circuit Court first found that Congress had not spoken on the precise issue addressed by this new rule and that there was no conflict or contradiction with any existing statute or regulation.  The Federal Circuit Court then observed that at the heart of the petitioners disagreement with this new rule is the distinction between private practitioners and VA associated practitioners.  The Federal Circuit Court noted that VA had provided reasons for this distinction during the rulemaking process.  The Federal Circuit Court further noted that the question was whether there was a logical basis for this new rule, and the Federal Circuit Court determined that such a basis existed; the Federal Circuit Court could not say that VA's rationale was without a logical basis, or was otherwise arbitrary and capricious.

Here, and in any event, none of the Veteran's alleged stressors involves her "fear of hostile military or terrorist activity."  So, for all intents and purposes, the events in service that she claims to have caused her acquired psychiatric disorder disorders have not been shown to actually have occurred.  There is no information to corroborate her alleged stressors through a meaningful search of applicable records.  See Fossie v. West, 12 Vet. App. 1, 3 (1998) (holding that there is no duty to assist where the Veteran's statements concerning in-service stressors are too vague to refer to the applicable service department).  Thus, while unfortunate, none of these alleged incidents have been independently verified.  And, again, it is this lack of a verified in-service stressor that is fatal to her claim, not that she does not have the required diagnoses.

The Board is mindful of the Veteran's lay statements that her PTSD and other psychiatric disorders are the result of these claimed stressful events that she says she experienced during her military service.  The Court has held that a Veteran's statements are competent evidence as to events and observations.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Washington v. Nicholson, 19 Vet. App. 363 (2005) (reaffirming that a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent).  Also, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of a claimed disability, including during service, even where not corroborated by contemporaneous medical evidence such as STRs.  But the Court in Buchanan also went on to hold that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Indeed, the Board must make an express credibility finding regarding lay evidence.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  And for non-combat Veterans (such as the Veteran in this appeal), providing non-medical related lay testimony regarding an event during service, Buchanan is distinguishable; the lack of documentation in service records must be weighed against the Veteran's statements.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Her lay testimony regarding the alleged events in service, even if competent, necessarily is not also sufficiently credible to ultimately establish that these claimed events actually occurred.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 


And although supporting medical evidence is not always or categorically required in every instance to establish the required correlation between the claimed conditions and the Veteran's claimed physical or personal assault or abuse in service, ultimate resolution of this appeal does not turn on whether there is any supporting medical nexus evidence, instead, on the lack of evidence confirming the alleged stressors in service actually occurred so as to have in turn resulted in PTSD, bipolar disorder/schizophrenia, depression, etc.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  So the determinative issue ultimately is a factual, not medical, determination, irrespective of the specific diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (wherein the Veteran's Court (CAVC) held that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Clemons Court found that, where a Veteran's claim identifies PTSD without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that reasonably may be encompassed by the evidence of record.  The Clemons Court indicated that when a claimant makes a claim, he/she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

But even assuming for the sake of argument that her psychiatric disorders are unrelated to her claimed in-service stressors, but instead are the result of other events that occurred during her service, there still is no alternative basis to grant service connection for these psychiatric disorders because there is insufficient evidence of a nexus or etiological link between them and any other event or incident of her military service.  See 38 C.F.R. § 3.303(a); see also Shedden, 381 F.3d at 1167, citing Hansen, 16 Vet. App. at 111.


There equally is no medical or lay evidence of continuity of symptomatology from the time of her discharge from service in 1985 up to 1995, when she was first evaluated and treated for an acquired psychiatric disorder.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).  See, too, Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence that demonstrated continuity of symptomatology, and had failed to account for the lengthy time period for which there is no clinical documentation of disorder). 

It is indeed unfortunate that the Veteran experienced several severe stressors prior to her military service, dating back to her childhood, which records in the file indicate very well may have caused or aggravated her mental illness.  The statements she made in 2007 and since, to the contrary, that she instead suffers from mental illness entirely on account of incidents or events that occurred during her service (not before it), are not to credible.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (The Board must make an express credibility finding regarding lay evidence).

Despite her contentions to the contrary, her STRs make no reference to mental health related issues of any sort, either in way of a subjective complaint (e.g., relevant symptom) or objective clinical finding such as a pertinent diagnosis.  During her entrance examination in October 1980, it was noted that she had received family therapy in September 1977, so concerning events prior to her service.  In contrast, in the history section of her separation examination report dated in April 1985, she checked "no" to the question regarding whether she ever had or then currently had depression or excessive worry.  A psychiatric examination at that time also was normal.  The psychiatric portion of a VA compensation examination in June 1985, so just some 2 months after her discharge from service in April 1985, also was entirely unremarkable for any complaints or findings of a psychiatric disorder of any sort.  In fact, the first indication of psychiatric-related problems or issues was not until a private psychiatric hospitalization in 1995 for mixed bipolar disorder, alcohol abuse, by history, and poly-substance abuse, also by history, so some 10 years after her discharge from service.  In an October 1998 VA hospital discharge summary, she related that she had had a troubled childhood, including physical and sexual abuse; notably, however, she did not relate any such traumatic events during her service.  Similarly, during a January 1999 psychiatric evaluation for Social Security Supplemental Income (SSI), when recounting her relevant history she indicated that she had experienced an episode of major depression in August 1995.  And she again related her troubled childhood and poor school performance, barely managing to graduate from high school, without mentioning any such traumatic events during or coincident with her military service.  See, e.g., Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran, long after the fact, especially when unsubstantiated); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (a showing of interest, bias or inconsistent statements can impeach the credibility of a witness), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (while interest in the outcome of a proceeding "may affect the credibility of testimony, it does not affect competency to testify").  See also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more probative weight).

It is also noteworthy that she did not request service connection for any psychiatric disorder when she made her first claim for VA compensation benefits in 1985 (the year of her discharge from service), nor during the course of several requests for increased ratings for service-connected disabilities or for service connection for other disabilities at various times from the 1980s to the first time she requested service connection for an acquired psychiatric disorder in 2007.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Cf. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Therefore, the evidence of record does not support a finding that the Veteran has continuously experienced psychiatric symptoms since she left the military in April 1985 - at least as a result or consequence of events in service versus those that had occurred prior to her service, dating back to her childhood, or any that may have occurred since her service.  If, as here, there is no showing of chronic, i.e., permanent disability in service, or this is legitimately questionable, then evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b). Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third 

Shedden requirements to show chronicity (permanency) of disease or injury in service and in turn link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  There is no such evidence in this particular instance, however.  So, for these reasons and bases discussed, the preponderance of the evidence is against the claim.  Hence, the doctrine of reasonable doubt is not for application, and the appeal of this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

The claim for service connection for an acquired psychiatric disorder, including bipolar disorder, depression, schizophrenia, and PTSD, is denied.


REMAND

According to her STRs, in September 1982 the Veteran complained of stomach aches and diarrhea.  In October and November 1984, gastritis was suspected secondary to the stress of drill instructor school.  In the history section of her April 1985 separation examination report, she checked "yes" to the question regarding whether she had ever or currently had stomach, liver, or intestinal trouble.  The evaluating military physician noted she had related a history of gastroenteritis.  A concurrent physical examination of her gastrointestinal system was normal, however.  Her military service ended in April 1985.

Post-service VA treatment records dated in 2009 note the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and gastroparesis and that she was taking Omeprazole, which is used to treat GERD and other conditions caused by excess stomach acid.


As already alluded to, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as treatment records.  The Federal Circuit Court went on to indicate, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  And as also already alluded to, the Veterans Court (CAVC) has distinguished the holding in Buchanan when the claimed injury or disease in service was not incurred in combat.  See again Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

In cases involving combat, VA is prohibited from drawing an inference from silence in the STRs.  But cases where this inference is not prohibited 
[i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the STRs.  See Kahana v. Shinseki, No. 09-3525 (U.S. Vet. App. June 15, 2011).  In this regard, the Board must make two preliminary findings in order to rely on this inference (see id):  (a) "First, the Board must find that the STRs appear to be complete, at least in relevant part.  If the SMRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence."  See Kahana, at *15.  (b) If the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues."  See Kahana, at *15.


According to the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a 
service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

Here, there is documentation of potentially relevant symptoms in service, and the Veteran is competent to say she has continued to experience these same symptoms during the many years since her service ended.  There also is a relevant current diagnosis.  So the Board needs a medical nexus opinion indicating whether this current diagnosis is related to the symptoms the Veteran experienced during her service and claims to have experienced during the many years since her discharge.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule a VA compensation examination for a medical nexus opinion concerning the etiology of any current GI disorder (GERD, ulcer, etc.) - but especially in terms of the likelihood (very likely, as likely as not, or unlikely) the Veteran has an ulcer or other disorder that initially manifested during her military service from September 1981 to April 1985, or that she had a peptic ulcer (gastric or duodenal) within one year of her discharge from service, meaning by April 1986, which has continued or persisted to the present.

*When making this important determination, the examiner should note that - when deciding whether the Veteran currently has this claimed disorder, this in actuality means determining whether she has had it since filing her claim in March 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (clarifying that the requirement of a current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 


*The examiner should also note that in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court found that an examination was inadequate where the examiner did not comment on the Veteran's report of a relevant in-service disease, injury or event and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  That is to say, a Veteran is competent to report what occurred in service because testimony regarding first-hand knowledge of a factual matter is competent.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  The Board will have the eventual responsibility of determining whether her lay testimony is also credible to ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

So consideration of the STRs is essential, especially when, as here, the Veteran may have experienced relevant symptoms while in service, but the STRs, alone, are not dispositive of the opinion.


*The examiner should additionally note that the term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

All necessary diagnostic testing and evaluation needed to make this determination should be performed.  The designated examiner must review the claims file, including a complete copy of this remand, for the Veteran's pertinent medical and other history. 

The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

If, per chance, the examiner is unable to provide this requested opinion without resorting to mere speculation, then he/she must expressly indicate this, but more importantly must provide some explanation as to why this requested nexus opinion cannot be provided without resorting to mere speculation.  So merely saying an opinion cannot be provided will not suffice.

2.  Then readjudicate the claim.  If the claim continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


